

117 HR 5418 IH: To prohibit the Department of Transportation and other agencies from promulgating rules requiring a person to provide proof of a COVID–19 vaccination in order to engage in interstate commerce, and for other purposes.
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5418IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Crenshaw introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Department of Transportation and other agencies from promulgating rules requiring a person to provide proof of a COVID–19 vaccination in order to engage in interstate commerce, and for other purposes.1.Prohibition on proof of vaccination requirements(a)In generalNotwithstanding any other provision of law, an agency or department described in subsection (b) may not promulgate any rule to require a person to provide proof of a COVID–19 vaccination of any kind in order to engage in interstate commerce.(b)Agencies and departments describedAn agency or department referred to in subsection (a) is any of the following:(1)The Department of Transportation.(2)The National Railroad Passenger Corporation (commonly referred to as Amtrak).(3)The Surface Transportation Board.(4)The Transportation Security Administration.(5)The National Transportation Safety Board.(6)The Federal Maritime Commission.(7)The Department of Commerce.(c)Limitation on the use of HHS suspension of entries and imports authoritySection 361(e) of the Public Health Service Act (42 U.S.C. 264(e)) is amended by adding at the end the following: Nothing in this section shall be construed to authorize the Secretary of Health and Human Services to mandate vaccination against COVID–19 as a prerequisite for engaging in interstate commerce or travel..